NO. 12-16-00178-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

IN THE INTEREST OF                                          §        APPEAL FROM THE

E.H. AND D.S.,                                              §        COUNTY COURT AT LAW NO. 2

CHILDREN                                                    §        ANGELINA COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         T.S. and D.S. appeal the termination of their parental rights. The parents’ counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                    BACKGROUND
         T.S. is the mother and D.S.1 is the father of E.H., born July 29, 2013, and D.S.1, born
October 11, 2014.2 On March 19, 2015, the Department of Family and Protective Services (the
Department) filed an original petition for protection of the children, for conservatorship, and for
termination of T.S.’s and D.S.’s parental rights.                  The Department was appointed temporary
managing conservator of the children, and T.S. was appointed temporary possessory conservator
with limited rights and duties.
         At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that T.S. had engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D), (E), (N), and (O) of Texas Family Code

         1
           The initials of the father and his youngest child are the same. Therefore, we will refer to the father as D.S.
and to his youngest child as D.S.1.
         2
          J.L.S. is the presumed father of the children because he was married to their mother, T.S., when the children
were born. However, on April 8, 2016, he signed an affidavit of voluntary relinquishment of parental rights to the
children. The trial court ordered that the parent-child relationship between J.L.S. and the children be terminated.
Section 161.001(b)(1). The trial court also found that termination of the parent-child relationship
between T.S. and the children is in the children’s best interest. Based on these findings, the trial
court ordered that the parent-child relationship between T.S. and the children be terminated.
         The trial court found that D.S. is, and adjudicated him to be, the father of E.H. and D.S.1.
Then, the trial court found, by clear and convincing evidence, that D.S. had engaged in one or
more of the acts or omissions necessary to support termination of his parental rights under
subsections (D) and (E) of Texas Family Code Section 161.001(b)(1). The trial court also found
that termination of the parent-child relationship between D.S. and the children is in the children’s
best interest. Based on these findings, the trial court ordered that the parent-child relationship
between D.S. and the children be terminated. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         T.S. and D.S.’s counsel filed a brief in compliance with Anders, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. This court has previously
held that Anders procedures apply in parental rights termination cases when the Department has
moved for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.).
In compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and counsel’s brief. We find nothing in the record
that might arguably support the appeal.3 See Taylor v. Tex. Dep’t of Protective & Regulatory
Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).




         3
           Counsel for T.S. and D.S. certified that he provided them with a copy of his brief and informed them that
they had the right to file their own briefs. T.S. and D.S. were given time to file their own briefs, but the time for filing
such briefs has expired and we have received no pro se briefs.



                                                             2
                                                   DISPOSITION
         We agree with T.S. and D.S.’s counsel that the appeal is wholly frivolous. In accordance
with In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016), counsel has not
moved to withdraw. In In re P.M., the Texas Supreme Court held that the right to counsel in suits
seeking the termination of parental rights extends to “all proceedings in [the Texas Supreme
Court], including the filing of a petition for review.” Id. at *3. Accordingly, counsel’s obligation
to T.S. and D.S. has not yet been discharged. See id. If T.S. and D.S., after consulting with
counsel, desires to file a petition for review, counsel should timely file with the Texas Supreme
Court “a petition for review that satisfies the standards for an Anders brief.” See id.; see also A.C.
v. Tex. Dep’t of Family & Protective Servs., No. 03-16-00543-CV, 2016 WL 5874880, at *1 n.2
(Tex. App.—Austin Oct. 5, 2016, no pet. h.). Accordingly, we affirm the trial court’s judgment.
See TEX. R. APP. P. 43.2.
Opinion delivered October 31, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)



                                                              3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2016


                                         NO. 12-16-00178-CV


                    IN THE INTEREST OF E.H. AND D.S., CHILDREN


                            Appeal from the County Court at Law No 2
                     of Angelina County, Texas (Tr.Ct.No. CV-00202-15-03)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.